Title: From Benjamin Franklin to Joshua Babcock, 26 February 1770
From: Franklin, Benjamin
To: Babcock, Joshua


Dear Sir,
London, Feb. 26. 1770
It is a long time since I have had the Pleasure of a Line from you; indeed I have not deserv’d it; for I am a Debtor on Account of several of your Favours that remain unanswer’d. The Truth is, I have too much Writing to do. It confines me so much, that I can scarcely find time for sufficient Bodily Exercise to keep me in Health. Hence I grow more and more averse to Writing; and sometimes almost wish I had never learnt to write. The Consequence is, that when I have many Letters to answer, I take the Liberty of postponing those to Friends on whose Goodness in excusing me I can most rely. I never fail, however, of enquiring after you and yours of every one I meet with that can give me Information, and I was glad to hear by your Son, that you continue well and prosperous.
I wish I could send you an Account by this Opportunity of the Redress of all our Grievances by Parliament. But tho’ some here are sanguine enough to expect it this Session, I cannot say I think they have much Foundation for their Hopes. We have lately lost out of the Cabinet almost every Man that was in the least favourably dispos’d towards America; and it will be strange if our Relief should come spontaneously from our Adversaries.
Be so good as to make my Respects acceptable to Mrs. Babcock, remember me affectionately to the Colonel, and believe me ever, with great Esteem, Yours sincerely
B Franklin
Joshua Babcock Esqr
